bes

(re

BABY “A” ROE, an infant under the 4

|

fr

CRE EAE SUSOAEEM BREURES FIRLOHEAE Rage E SH AG wy

 

 

UNITED STATES DISTRICT COURT [iy
Hii / f

       

 

il

ocket No. a CV-468

 

[pattem of 201 !

by his mothers and natural guardians, \ORS-R6e-end-VWrary-Kee

 

 

7 /
BABY “B” ROE, an infant under the age of four (4), ia i

ve

by his mothers and natural guardians, Jane Roe and Mary Roe,
JANE ROE, individually and as mother and natural guardian NOTICE OF MOTION
of BABY "A" ROE and BABY "B" ROE, and
MARY ROE, individually and as mother and natural guardian of
BABY "A" ROE and BABY "B" ROE,
Plaintiffs,

-against-

CNTP MCB INC., formerly known as and currently
doing business as MANHATTAN CRYOBANK INC.,
SS Defendant. -
nono-- x

 

PLEASE TAKE NOTICE that upon the annexed Declaration of Matthew S. Porges, Esq.,
attorney for Plaintiffs, upon the annexed affidavit of Jane Roe, upon the exhibits annexed to
these motion papers, upon Plaintiffs’ Memorandum of Law in Support, and upon all the
pleadings and proceedings heretofore had herein, Plaintiffs will move this Court, before the
Honorable Coleen McMahon, U.S.D.J., on the 26" day of February, 2021 at 10 a.m. on that day,
or as soon as counsel can be heard, for an order: (1) allowing Plaintiffs to proceed anonymously;

or (2).in the alternative, sealing the entire docket in this action; and (3) granting to Plaintiffs such

 

w

 

WV See f nee he

Q”

Hl
r

\ io 4
other and further relief as this Court deems just and proper. i \y@ Ey 7 =
tye ‘
we ry Ww
Date: Brooklyn, New York A ae il ‘
January 27, 2021 on) ) Ep, yi Law Office of Matthew S. Porges J y a e
Vt, Mapes Y
\
A ws er av! a Matthew S. Porges,Esq. v Vy f’ y \
A ( ee ‘196 Court Street, Suite 1200 iN / NZ mn Ww a
Brooklyn, New York 11242 Yj

ih
ms | ott o

tt c vv Ay
Jo” oy. MY a ve Pet de

, a va 718) 673-257 a Vi
COG BREET YS

¢
